—Order, Supreme Court, New York County (Eileen Bransten, J.), entered October 15, 1999, which, in an action for, inter alia, defamation, insofar as appealed from, granted defendant’s motion to stay this action pending certain proceedings in Surrogate’s Court, unanimously affirmed, without costs.
The stay was properly granted since the truth of the alleged defamatory statements at issue herein is likely to be decided in the earlier commenced Surrogate’s Court proceedings, in which one of the plaintiffs and defendant herein seek each other’s removal as coexecutor of an estate, and the other plaintiff herein is a beneficiary of the estate (see, El Greco, Inc. v Cohn, 139 AD2d 615; Goodridge v Fernandez, 121 AD2d 942, 944-945; Schneider v Lazard Freres & Co., 159 AD2d 291, 293-294). Concur — Williams, J. P., Mazzarelli, Lerner, Buckley and Friedman, JJ.